Citation Nr: 9923303	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to July 
1972.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a February 1999 rating decision the 
RO, following receipt of a notice of disagreement regarding 
the effective date of the award of a total disability rating 
for post-traumatic stress syndrome, found error in its 
previous decision and granted an earlier effective date for 
the award of the total disability rating.  No disagreement 
with the assigned effective date has been receive, and this 
issue is not before the Board.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claim.  Specifically, service medical records for the 
appellant's period of active duty service from August 1968 to 
July 1972 have never been requested, and would be probative 
regarding the possible onset of hypertension during service.  
In his claim received in December 1992 he reported receiving 
treatment for hypertension at Fort Devens, Massachusetts in 
1972.  

It is noted that several VA Form 10-7131s indicate periods of 
hospitalization of the appellant at the Battle Creek VA 
medical facility in 1974, 1976, 1977 and 1979, as well as an 
Agent Orange examination at that facility in January or 
February 1985.  In order to gather as complete a record as 
possible, these records should be obtained.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  The § 5103(a) 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should request complete, legible copies of any 
and all medical records which pertain to the 
appellant's active duty service for the 
aforementioned time period.  All attempts to secure 
these records should be undertaken, to include 
referrals to all potential custodians of his service 
records, including the National Personnel Records 
Center in St. Louis, Missouri.  All records received 
in response to the above inquiries should be 
associated with the claims folder.

2. Further, the RO should obtain any outstanding medical 
records from the Bay Pines, Florida VAMC; the Tampa, 
Florida VAMC; and the Battle Creek, Michigan VAMC.  
Records of hospitalization at the Battle Creek VAMC 
in 1974, 1976, 1977 and 1979 and of Agent Orange 
examination in January or February 1985 should also 
be obtained.

3. The appellant is hereby informed that he may furnish 
additional evidence and/or argument to the RO while 
the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

4. After the development requested has been completed to 
the extent possible, the RO should adjudicate the 
issue set forth on the title page of this REMAND with 
consideration given to all of the evidence of record, 
and any additional medical evidence obtained by the 
RO pursuant to this remand.

The adjudication of this claim should include 
relevant discussion and consideration of the law and 
applicable regulations.  If any benefit sought on 
appeal, for which a notice of disagreement has been 
filed, remains denied, the appellant should be 
furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










